HEDRICK, Judge.
Plaintiff assigns error to the “conclusion” of the Commission that “plaintiff retains 60% permanent partial disability of the right leg;” the Commission’s “awarding plaintiff compensation for 104 2/Tth weeks;” the “conclusion” of the Commission that “plaintiff has sustained no disability to any portion of the body other than a scheduled injury under G.S. 97-31;” and the action of the Commission in “affirming the decision of the Hearing Commissioner.” These assignments of error raise only the question of whether the facts found support the conclusions made by the Commission. None of the findings of fact made by the Commission are challenged, nor could they be, since none of the evidence presented at the hearing before the Commission was reproduced in the record before us. Therefore, the findings of fact are presumed to be supported by competent evidence, and the findings are conclusive on appeal. Webb v. James, 46 N.C. App. 551, 265 S.E. 2d 642 (1980).
Plaintiff’s sole argument on appeal is that an injury to the “hip” cannot be considered an injury to the “leg,” which is a “scheduled injury” under G.S. § 97-31, and which would limit plaintiff to compensation under that section. Instead, she contends, the injury to her hip, in light of the medical testimony that she “will never be able to perform routine household tasks” and that she will be “unable to work in any job situation,” is such that she would be entitled to compensation for total permanent disability under G.S. § 97-29. We do not agree. While many of the Commission’s “findings of fact” are merely a recital of the doctor’s opinions, the findings by the Commission that “[t]he hip is an integral part of the right lower extremity, which is commonly known as the leg,” and that “plaintiff has 60% permanent par*158tial disability of the right leg” vitiates this contention. The findings of fact made by the Commission support its conclusion, which in turn support its Opinion and Award filed 9 July 1980.
Affirmed.
Judges Arnold and Webb concur.